Filed pursuant to Rule 497(a)(1) File No. 333-157217 Rule 482ad Executive SummaryKeating Capital, Inc. is a business development company that makes minority, non-controlling equity investments in private businesses that are seeking growth capital and are committed to, and capable of, becoming public. Alternative Equity Alternative equity investments are managed assets that are generally accessible only to wealthy investors and that typically have low correlations to traditional categories of investments, like stocks and bonds. Alternative equity investments are generally designed to help investors diversify their portfolios and potentially manage risk exposure more effectively, and/or to enhance return. Keating Capital believes alternative equity investments such as venture capital and private equity are typically added to institutional portfolios to increase return.Opportunity Research shows that publicly traded companies are potentially valued higher than comparable private company peers because investors are generally willing to pay a premium for liquidity. Investors willing to accept illiquidity in the form of a private, pre-IPO investment can attempt to capture the potential valuation differential once a company becomes publicly traded.Objective Keating Capital intends to maximize capital appreciation while generating current income from its portfolio investments. Keating Capital intends to achieve this through two distinct events: 1) A potential increase in valuation as a result of portfolio companies going public; and 2) Potential earnings growth as a result of an infusion of equity capital in portfolio companies.Strategy Keating Capital intends to create a pool of capital that is fundamental, patient and uniquely dedicated to making pre-IPO investments. Keating Capital believes that there is limited competition in the current economic environment from banks, PIPE funds or hedge funds that might otherwise be providers of this type of transitional capital. Keating Capital’s goal is to be a “go to” source of capital for private companies seeking pre-IPO financing.Adviser Keating Investments, LLC, an SEC-registered investment adviser, has a 13-year track record of investing in and working with micro-cap public companies and has assisted 20 companies in achieving public company status. Benefits Keating Capital offers a transparent way of potentially enhancing portfolio returns. Keating Capital intends to apply for a Nasdaq Capital Market listing within six months after the conclusion of its public offering. There can be no assurance that Keating Capital will be successful in obtaining a listing of its shares on the Nasdaq Capital Market in the manner or within the timeframe it proposes, if at all.Why Invest? Keating Capital intends to provide its shareholders an opportunity to participate in the potential increase in value that can occur as portfolio companies transition from private to public status and potential accelerated earnings growth following an infusion of capital. Keating Capital believes that it has a systematic, identifiable and quantifiable source of generating capital gains on its investments over an average three-year anticipated holding period for each investment. To the extent available, Keating Capital intends to distribute current income from its portfolio to investors in the form of quarterly dividends.This is neither an offer to sell nor a solicitation of an offer to buy the securities described herein.
